Citation Nr: 0510706	
Decision Date: 04/14/05    Archive Date: 04/27/05

DOCKET NO.  04 00-423	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUES

1.  Entitlement to an effective date earlier than October 26, 
2001, for service connection for post-traumatic stress 
disorder (PTSD).

2.  Entitlement to an effective date earlier than May 17, 
2002, for a total disability rating based on individual 
unemployability (TDIU).



ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1973 to 
May 1974.

This case comes to the Board of Veterans' Appeals (Board) 
from June 2002 and June 2003 decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  In June 2002, the RO denied the veteran's 
claim for service connection for PTSD.  In June 2003, a 
decision review officer (DRO) granted the claim and assigned 
a 30 percent rating from October 26, 2001, and a 70 percent 
rating from June 17, 2002.  The DRO also granted his claim 
for TDIU retroactively effective from June 17, 2002.  He 
filed a timely appeal seeking earlier effective dates.  In 
September 2003, the RO issued a rating decision assigning an 
earlier effective date of May 17, 2002 for the 70 percent 
rating for his PTSD and for a TDIU.  He has continued to 
appeal for even earlier effective dates.  Cf., AB v. Brown, 6 
Vet. App. 35, 39 (1993).

Unfortunately, because further development is needed before 
the Board can make a decision, this appeal is being REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

The RO assigned an effective date of October 26, 2001 for the 
veteran's PTSD, which is the date his application was 
received by the RO.  He claims he is entitled to an effective 
date one year earlier than this date due to a "liberalizing 
issuance."  

Unless specifically provided otherwise, 38 U.S.C.A. § 5110 
generally provides that the effective date of an award of 
disability shall not be earlier than the date of receipt of 
the application (i.e. the date claim is filed).  38 U.S.C.A. 
§ 5110(g) and 38 C.F.R. § 3.114(a), however, provide that 
where compensation is awarded or increased pursuant to any 
Act or administrative issue, the effective date of such award 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the effective date of the Act or 
administrative issue.  If a claim is reviewed at the request 
of the claimant more than 1 year after the effective date of 
the law or VA issue, such is the case here, benefits may be 
authorized for a period of 1 year prior to the date of 
receipt of such request.  38 C.F.R. § 3.114(a)(3) (2004).

In July 1997, VA's General Counsel issued an opinion, 
VAOPGCPREC 26-97, which held that the addition of PTSD as a 
diagnostic entity in the schedule for rating mental disorders 
was a "liberalizing VA issue" for purposes of determining 
the effective date under 38 C.F.R. § 3.114(a).  Therefore, 
the veteran argues he is entitled to an effective date 
retroactive from a year prior to the date his application was 
filed.  But, as VAOPGCPREC 26-97 also points out, the 
effective date of an award is "fixed in accordance with the 
facts found," indicating that entitlement to a retroactive 
award is dependent on the existence of facts supporting a 
finding of entitlement from an earlier date.  In other words, 
he must meet all the eligibility criteria for the liberalized 
benefit in order to establish a retroactive effective date.

In this case, the RO denied an earlier effective date, 
stating that the evidence of record did not show the veteran 
met all the eligibility criteria for service connection for 
PTSD prior to October 26, 2001.  The Board notes, however, 
that the evidence of record currently indicates the veteran 
was first diagnosed with PTSD at a VA evaluation on September 
21, 2001.  So, it would seem he is entitled to an effective 
date at least from the date of that evaluation.  Further 
development, however, is needed to determine whether he might 
be entitled to an even earlier effective date.

The Veterans Claims Assistance Act (VCAA) provides that VA 
has the duty to assist claimants in obtaining records in the 
custody of a Federal department or agency.  38 C.F.R. § 
3.159(c)(2) (2004).  VA must make as many requests as are 
necessary to obtain relevant records from a Federal 
department or agency.  Id.  VA will end it efforts to obtain 
records from a Federal department or agency only if VA 
concludes that the records sought do not exist or that 
further efforts to obtain those records would be futile.  Id.  
Cases in which VA may conclude that no further efforts are 
required include those in which the Federal department or 
agency advises VA that the requested records do not exist or 
the custodian does not have them.  Id. 

In this case, the veteran submitted a copy of his application 
for and award of disability benefits from the Social Security 
Administration (SSA).  Although VA has a duty to assist him 
in obtaining these Federal records, it does not appear the RO 
ever requested them from the SSA.  So an attempt should be 
made to do so before determining an appropriate effective 
date for these claims.  38 C.F.R. 
§ 3.159(c)(2); see, too, Murincsak v. Derwinski, 2 Vet. App. 
363 (1992).

The veteran also claims that he is entitled to a TDIU 
effective April 11, 2002 (see July 2003 notice of 
disagreement (NOD)).  He bases this argument on information 
provided by his former employer, which indicates he was 
totally disabled and absent from work as of April 11, 2002 
(see application for disability benefits dated July 2002).  
His employer also noted that he returned to work on May 14, 
2002, but was denied work.  As mentioned previously, the RO 
changed the effective date of his 70 percent rating for PTSD 
and for a TDIU from June 17, to May 17, 2002.  This decision 
was based on the fact that he was formally terminated from 
his employment on May 16, 2002, and was voluntarily admitted 
to a VA Medical Clinic (VAMC) on May 17, 2002.  The RO 
determined that May 17, 2002 was the earliest date that it 
was factually ascertainable that he was entitled to a 70 
percent rating.  This, in turn, would be the earliest date he 
would be entitled to a TDIU because in order to qualify for a 
TDIU he must have had either a single service-connected 
disability ratable at 60 percent or more or, as a result of 
two or more disabilities provided at least one disability is 
ratable at 40 percent or more, a combined rating of 70 
percent or more.  See 38 C.F.R. § 4.16(a) (2004).  

But again, as mentioned, the VCAA requires VA to assist the 
claimant in obtaining SSA records, which in this case may 
support an effective date even earlier than May 17, 2002.

In addition, the VCAA notice that was sent to the veteran in 
April 2003 explained the evidence needed to establish a claim 
for a TDIU, but did not explain the evidence needed to 
establish an earlier effective date.  So, on remand, another 
VCAA notice must be sent to him explaining the evidence 
needed to establish an earlier effective date for PTSD and a 
TDIU.  See, e.g., Huston v. Principi, 17 Vet. App. 195 
(2003).

Accordingly, this case is REMANDED to the RO for the 
following:

1.  Send the veteran a VCAA letter 
specifically pertaining to his claims for 
earlier effective dates for his PTSD and 
TDIU.  Also request that he submit any 
relevant evidence in his possession 
concerning these claims at issue that is 
not already on file.

2.  Contact the SSA and obtain a copy of 
that agency's decision concerning the 
veteran's claim for disability benefits, 
including any medical records used to 
make the decision, copies of any hearing 
transcripts, etc.  

3.  Review the claims file.  If any 
development is incomplete, take 
corrective action before readjudication.  
38 C.F.R. § 4.2 (2004); Stegall v. West, 
11 Vet. App. 268 (1998).

4.  Then readjudicate the veteran's 
claims in light of any additional 
evidence obtained.  If they are not 
granted to his satisfaction, prepare a 
supplemental statement of the case (SSOC) 
and send it to him and his 
representative.  Give them time to 
respond before returning the case to the 
Board for further appellate 
consideration.  

No action is required of the veteran or his representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




